ORDER

Gabble Lee Mitchell petitions for a rehearing of this court’s order of January 30, *5762004, which affirmed the district court’s order administratively closing his civil rights case until he paid the required filing fee. The documentation attached to Mitchell’s rehearing petition establishes that Mitchell did pay his required filing fee shortly after being ordered to do so by the district court and nearly a year before the district court dismissed the case. As Mitchell clearly paid the required filing fee, the district court erred in closing the case.
Accordingly, we grant Mitchell’s request for a rehearing. The district court’s order closing Mitchell’s complaint is reversed. The case is remanded to the district court with instructions to reopen Mitchell’s case.